DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “comprising”, “comprises” and “said,” should be avoided.
Drawings
The drawings were received on 02/05/2021. These drawings are acceptable.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 17-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 17-20, last two lines, positively recite various portions of human foot, which is subject matter that is not patent eligible, the recitations of human anatomy should be proceeded by language such as, "configured to" or "adapted to" be coupled to the sole at a location proximate the ankle bones of the wearer in the above claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are vague and indefinite since they appear to be directed to a combination of the shoe with a foot. The structural claim limitations are defined and dependent on the size and location of the different bones of the foot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aguerre (US 6,237,250) in view of Young (Pub. No. US 2018/0007997). With respect to claim 1, Aguerre discloses sport sandal (sandal 100), comprising: a sole (108, 110, 112); and a securement mechanism (self-adjusting harness 102 comparing straps sections 104, 120, 122, 180, 182;  buckle 144, 156, 164), comprising: a toe post (toe strap); a plurality of lateral supports (outside rear buckle 164 with outside rear strap section 182 & inside rear buckle 156 with inside rear strap section 180, see figures 1 & 3); a brace (buckle 144) coupled to the toe post and the plurality of lateral supports (164; 156); and a heel strap (heel strap 106) coupled to the plurality of lateral supports (164; 156, see figure 1); wherein the toe post has a first end and a second end; wherein the first end of the toe post is coupled to the sole (the center toe strap 104 is positioned into a penetration 132 in the sole, turned inward and then cemented or bonded in position); and wherein the second end of the toe post is coupled to the brace (connected to a distal end 142 of the center toe strap 104 is a front buckle 144 having three slots 146, 148 and 150 formed therein). Aguerre .
	With respect to claim 2, the combination of Aguerre and Young discloses wherein the plurality of toe posts comprises two toe posts (as modified by Young).
	With respect to claim 5, the combination of Aguerre and Young discloses wherein: the sport sandal comprises only two toe posts (Young discloses that the sandal can have a first and second thongs 26 and 27 which secured to the sole 16); the first end of one of the two toe posts is configured to be located between the first toe and the second toe (thong 27) of a wearer when the sport sandal is worn; and the first end of the other of the two toe posts is configured to be located between the third and the fourth toes of the wearer when the sport sandal is worn (Young discloses that the improved sandal 10 may have a thong that fits between the third and fourth toes 12d and 12e, respectively, see paragraph [0025]).
	With respect to claim 6, the combination of Aguerre and Young discloses wherein; the plurality of lateral supports (outside rear buckle 164 & inside rear 
	With respect to claim 7, the combination of Aguerre and Young discloses wherein each of the plurality of toe posts has its own connection to the brace (see figure 3 of Young where it discloses each of the posts 26 and 27 are connected separately to the sole and strap).
	With respect to claim 8-14, the combination of Aguerre and Young discloses wherein each of the plurality of lateral supports (164; 156) has its own connection to the brace (the elements 164 and 156 are connected to buckle 144 through straps sections 152 and 154); wherein the brace is configured to be located atop the foot of a wearer when the sport sandal is worn (see figure 1 of Aguerre and the foot of the wearer); wherein each of the plurality of lateral supports is coupled to the sole at a location proximate the ankle bones of a wearer of the sport sandal (see straps 180 & 182 connecting elements 156 and 164 to the sole in figures 4-5 of Aguerre and the foot of the wearer in figure 1 of Aguerre); wherein the heel strap has an adjustable length (independent adjustable heel strap 106); wherein: the securement mechanism further comprises a plurality of adjustable straps (self-adjusting harness 102; independent adjustable heel strap 106; a rear strap 120; strap 122); and the brace (buckle 144) is coupled to the plurality of lateral supports (164 & 156) via .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Aguerre/Young as applied to claim 1 above, and further in view of Opalacz et al. (Pub. No. US 2017/0325540). Aguerre/Young as modified above discloses all the limitations of the claims except for the brace to be a ring. The brace/buckle of Aguerre/Young includes a plurality of slots for enabling the attachment of said center toe strap and said first end and said second end of said rear strap. Opalacz discloses a sports sandal wherein the front three straps (thong strap 103, hook strap 105, and ladder lock buckle strap 106), as can be seen in FIG. 1 and FIG. 2, are all connected at the top of the foot by a soft and strong nylon paracord loop/ring 104. The soft nylon loop/ring 104 makes for a comfortable strap connection point that does not hurt the wearer's feet.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the buckle/brace of Aguerre/Young with a ring/brace of Opalacz, since the soft nylon loop/ring 104 of Opalacz makes for a comfortable strap connection point that does not hurt the wearer's feet. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	With respect to claim 4, Aguerre/Young/Opalacz discloses wherein the second end of each of the plurality of toe posts forms a closed loop, see distal end 142 of the toe post in figure 4 of Aguerre; and the ring extends through the closed loop formed by the second end of each of the plurality of toe posts (see figure 1 of Opalacz).
	
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and section 33(a) and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are sandals with toe posts analogous to applicant’s instant invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
03/22/2021